ALLOWANCE
This allowance is responsive to Applicant’s amendments filed on December 22, 2021 and January 25, 2022.
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 16/005,166 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-5, 7-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claim amendments are sufficient to overcome the rejection under 35 U.S.C. § 101. While the claims recite abstract ideas (as explained in the last pending rejection under 35 U.S.C. § 101, i.e., from the non-final rejection dated September 23, 2021), regarding claim 1 and its dependent claims, the ordered combination of reducing a computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario based on the range of each of the key parameters, wherein the determination of the number of simulations N to perform comprises: determining an availability of computational resources of the computing device; determining a desired computing accuracy; setting the number of simulations N to perform based on the determined availability of computational resources in view of the desired computing accuracy; and performing the N simulations to calculate labor resources based on the synthetic inventory allocation for the synthetic 
Regarding the prior art, Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017) in view of Kuo et al. (US 2013/0246986) in view of Dirac et al. (US 2015/0379430) most closely address the claim limitations. As explained in the last pending rejections under 35 U.S.C. § 103, i.e., from the non-final rejection dated September 23, 2021, Martinez largely addresses the details of the computing devices, storage device/medium, the processing and analysis of various scenarios, key parameters, and the claimed calculations (Martinez: ¶¶ 6, 45-
Additionally, Hanson (US 9,501,613) discloses that a standard deviation threshold may be expanded based on a number of clusters remaining after pruning (Hanson: claim 10) and Rumsey (Rumsey, Deborah J. "How Sample Size Affects Standard Error." From the book "Statistics for Dummies, 2nd Edition." Last Updated on 3/26/2016. Retrieved from {URL: https://www.dummies.com/article/academics-the-arts/math/statistics/how-sample-size-affects-standard-error-169850}) discloses that 
In summary, the prior art of record does not fully teach or suggest setting the key parameters based on a multi-objective optimization including determining a range of each key parameter based on the synthetic scenario, comprising determining a maximum and a minimum setting for the key parameter from a synthetic network status data, extending at least one of the maximum and the minimum setting by a predetermined sigma variation, and based on the range of the key parameters between the maximum and the minimum, including the extension by the predetermined sigma variation, wherein the multi-objective optimization includes a synthetic inventory allocation to the node based on the synthetic scenario while reducing a computational load on the processor (or computer device) by determining a number of simulations N to perform with data sampled from the synthetic scenario based on the range (or within the determined range) of each of the key parameters, all within the context of independent claims 1 and 13 as a whole. Therefore, claims 1-5, 7-17, and 19-20 are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.